DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 1/24/2022. The amendments filed on 1/24/2022 are entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt et al. (U.S. Pub. No. 20160157787) hereinafter Merritt, in view of Anderson et al. (U.S. Pub. No. 20160157807) hereinafter Anderson, in view of Davies et al. (WO2016/005944) hereinafter Davies, in further view of Suetoshi et al. (U.S. Pub. No. 20150164467) hereinafter Suetoshi. 
Regarding claim 1, primary reference Merritt teaches:
A system for evaluating a vessel of a patient (abstract, figure 4, system 150; [0077]; system 150 implements a method of evaluating a vessel system of a patient to identify and classify a lesion; see figure 11, method 1000), the system comprising: 
a processor (figure 4, computing device 172; [0039]-[0040]) configured to: 
obtain a first series of pressure measurements from a first instrument within the vessel over a time period while the first instrument is moved longitudinally through the vessel from a first position to a second position ([0078], i.e. pressure based diagnostic measurements from a second instrument; see also figure 4, instrument 152 and [0038]; [0046]; and [0080]); 
obtain a second series of pressure measurements from a second instrument positioned within the vessel over the time period while the second instrument remains in a fixed longitudinal position within the vessel ([0078], i.e. pressure based diagnostic measurements from a first instrument; see also figure 4, instrument 175, and [0041]); 
calculate a series of pressure ratio values using the first pressure measurements and the second pressure measurements (figure 9 and [0067], i.e. pressure ratio over time); 
generate a pressure ratio curve for the time period using the series of pressure ratio values (figure 9 and [0068], i.e. illustration of the pressure ratio over time); 

identify a stepped change in the pressure ratio curve using an automatic step detection process (figure 9, region of interest 630, a region of interest is identified by the system and is centered around a sharp pressure change in the vessel; [0072]); 
obtain an image (figure 11, step 1002, obtaining image data from a vessel; see [0077]) showing the position of the first instrument within the vessel that corresponds to the identified stepped change in the pressure ratio curve ([0079], co-registering the physiology measurements with the image data, identifying a corresponding location for each physiology measurement with the image data; figure 11, step 1006; see also [0081]); 
register the image to the identified stepped change in the pressure ratio curve ([0079], co-registering the physiology measurements with the image data); and 
output the image to the display system (figure 11, step 1010; see [0082] and figures 5-8).
Primary reference Merritt fails to teach:
	Wherein the automatic step detection process includes:
	Identifying a general position of the starting point of the stepped change by identifying a change in the pressure ratio values within a first window along the pressure ratio curve that is at or above a first threshold change value, and 
	However, the analogous art of Anderson of a device and method for evaluating a risk associated with a condition of a vessel (abstract) teaches:

	Identifying a general position of the starting point of the stepped change by identifying a change in the pressure ratio values within a first window (figure 6, the part of the waveform 210 appearing on the display is considered to be the first window in which pressure ratio values are measured; [0055], graph 210 and pressure waveform plot 212; [0056]; [0057]; [0058]-[0066], further describe the graph 210 and how it incorporates the pressure ratio measurements into the “first window” as claimed) along the pressure ratio curve that is at or above a first threshold change value ([0055]-[0065], provide an overview of the pressure ratio curve as with the graph 210 of figure 6; [0066], “drastic pressure changes in the vessel” and a “sharp pressure change in the vessel” are considered to be a first threshold change value as it is an automatic determination of the pressure change by the system; [0067]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt to incorporate the use identifying a change in pressure ratio values within a first window as taught by Anderson because the presence of a sharp pressure change may indicate a region of interest in which further diagnostic measurements would provide useful information to a physician. This may further determine whether the pressure change is due to conditions such as lesions or stenosis ([0066]). 
Primary reference Merritt further fails to teach:
Identifying an optimized position of the starting point by identifying a change in the pressure ratio values within a window

Identifying an optimized position of the starting point by identifying a change in the pressure ratio values within a window (page 20, lines 3-8, describes a localized pressure differential is determine for a temporal widow that may be variable sizes; page 22, line 29 through page 23 line 13, the pressure ratio value shown in figure 10 with graph 310 is determined with specifically on page 23, lines 7-13 the larger bars of pressure ratio values over the distance is the identification of the pressure ratio over a threshold value and thus a starting point of the pressure ratio curve)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt and Anderson to incorporate the optimized position of the starting point as taught by Davies because it enables the determination of the relative position of the at least one measured stenosis in a vessel and enables increased treatment and diagnostic accuracy (page 22, line 29 through page 23, line 13). 
Primary reference Merritt further fails to teach:
identifying an optimized position of the starting point by identifying a change in the pressure ratio values within a second window along the pressure ratio curve that is at or above a second threshold change value, wherein the second window is smaller than the first window, and the second threshold change value is smaller than the first threshold change value
However, the analogous art of Suetoshi of a diagnostic device for determination of bone strength (abstract) teaches:


Regarding claim 2, the combined references of Merritt, Anderson, Davies, and Suetoshi teach all of the limitations of claim 1. Primary reference Merritt further teaches:
wherein the processor includes a user interface, and the processor is configured to selectively output the image to the display system upon a command by a user made through the user interface ([0043], user interface device; [0061]-[0064] and figure 9 describe user interface selection features; see also [0082]).
Regarding claim 5, the combined references of Merritt, Anderson, Davies, and Suetoshi teach all of the limitations of claim 1. Primary reference Merritt further teaches:
wherein the processor is configured to output to the display system a stepped change indicator on the pressure ratio curve that corresponds to the identified stepped change on the pressure ratio curve (figures 8 and 9; [0072], region of interest 630 is displayed on the user interface).
Regarding claim 11, the combined references of Merritt, Anderson, Davies, and Suetoshi teach all of the limitations of claim 1. Primary reference Merritt further teaches:

Regarding claim 15, the combined references of Merritt, Anderson, Davies, and Suetoshi teach all of the limitations of claim 1. Primary reference Merritt further teaches:
wherein the processor is further configured to identify one or more additional stepped changes in the curve using the automatic step detection process (figure 9, region of interest 630, a region of interest is identified by the system and is centered around a sharp pressure change in the vessel; [0072]), and 
to obtain one or more additional images showing the position of the first instrument within the vessel that correspond to the one or more additional stepped changes (figure 9, region of interest 630, a region of interest is identified by the system and is centered around a sharp pressure change in the vessel; [0072]; [0077]-[0079], co-registering the physiology measurements with the image data, identifying a corresponding location for each physiology measurement with the image data; figure 11, step 1006; see also [0081]), and 
to register the one or more additional images to the corresponding one or more additional stepped change ([0077]-[0079], co-registering the physiology measurements with the image data, identifying a corresponding location for each physiology measurement with the image data; figure 11, step 1006; see also [0081]).
Regarding claim 16, the combined references of Merritt, Anderson, Davies, and Suetoshi teach all of the limitations of claim 1. Primary reference Merritt further teaches:
.
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt, in view of Anderson, in view of Davies, in further view of Suetoshi as applied to claims 2 or 1 above, and further in view of Panescu et al. (U.S. Pub. No. 20180078170) hereinafter Panescu.    
Regarding claim 3, the combined references of Merritt, Anderson, Davies, and Suetoshi teach all of the limitations of claim 2. Primary reference Merritt further teaches:
wherein the command by the user ([0043]; [0061]-[0064], and figure 9)
Primary reference Merritt further fails to teach:
wherein the command by the user includes the user positioning a cursor at a predetermined position on the display system
However, the analogous art of Panescu of a medical instrument system positioning system configured to move through a lumen (abstract, [0081]) teaches:
wherein the command by the user includes the user positioning a cursor at a predetermined position on the display system ([0590], “For instance, the hover sensitivity of the system (e.g., how close a cursor, touching motion or other selection method or technique needs to be to an ablation to activate the pop-up window), whether 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt, Anderson, Davies, and Suetoshi to incorporate the cursor based user interface feature as taught by Panescu because it provides an intuitive menu system that utilizes pop-up windows to reduce screen clutter and enhance the display of images ([0590]). 
Regarding claim 4, the combined references of Merritt, Anderson, Davies, Suetoshi, and Panescu teach all of the limitations of claim 3. Primary reference Merritt further teaches:
wherein the predetermined position on the display system includes a location of a stepped change indicator on the pressure ratio curve ([0059] and figures 8 and 9; [0072], region of interest 630 is displayed on the user interface and would be configured with the teachings of Panescu as described above with the cursor hover feature).
Regarding claim 7, the combined references of Merritt, Anderson, Davies, and Suetoshi teach all of the limitations of claim 1. Primary reference Merritt further teaches:
wherein the processor includes a user interface function, and in response to a user input, the processor is configured to output to the display system an indicator showing of a position on the pressure ratio curve that corresponds to the image (figure 6-8 and [0053]).
	Primary reference Merritt fails to teach:

However, the analogous art of Panescu of a medical instrument system positioning system configured to move through a lumen (abstract, [0081]) teaches:
wherein the user interface function allows a user to position a cursor on the image ([0590], “For instance, the hover sensitivity of the system (e.g., how close a cursor, touching motion or other selection method or technique needs to be to an ablation to activate the pop-up window), whether the user needs to click or otherwise manipulate a controller (e.g. mouse button, pressing a touchscreen, etc.) to activate the pop-up window“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt, Anderson, Davies, and Suetoshi to incorporate the cursor based user interface feature as taught by Panescu because it provides an intuitive menu system that utilizes pop-up windows to reduce screen clutter and enhance the display of images ([0590]). 
Claims 6, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt, in view of Anderson, in view of Davies, in further view of Suetoshi as applied to claims 1 or 5 above, and further in view of Matsuo, A., et al., (“Visualization of the improvement of myocardial perfusion after coronary intervention using motorized fractional flow reserve pullback curve,” Cardiovascular Intervention and Therapy. Vol 33, 2016. P. 99-108) hereinafter Matsuo. 

wherein the stepped change indicator includes 
an indicator at a starting point of the stepped change on the pressure ratio curve, 
an indicator at an ending point of the stepped change on the pressure ratio curve, 
an indicator showing the difference between a starting point and an ending point of the stepped change on the pressure ratio curve, 
or a combination of these
However, the analogous art of Merritt II of a vessel pressure measurement system utilizing multiple instruments (abstract) teaches:
wherein the stepped change indicator includes 
an indicator at a starting point of the stepped change on the pressure ratio curve (page 101, col 1, paragraph 1 through col 2 paragraph 1; figure 1, “c Motorized pullback pressure tracing in the same LAD demonstrates an abrupt drop of coronary pressure indicating the culprit lesion (white and blue arrows). The pullback curve has two different tangents (white line A and blue line B), forming an inflection point. The physiological lesion is defined as the difference between two inflection points (white and blue arrow). The ratio of Pd to Pa (Pd/Pa) at the distal and proximal inflection points is recorded as the distal and proximal Pd/Pa” The white arrow is considered to be marking the starting point of the stepped change on the pressure ratio curve), 

an indicator showing the difference between a starting point and an ending point of the stepped change on the pressure ratio curve (page 101, col 1, paragraph 1 through col 2 paragraph 1; figure 1, “Motorized pullback tracing following PCI with stent placement demonstrates an improved FFR of 0.85 with a gradual pressure-drop. The double arrow represents the stented lesion. The Pd/Pa at the distal (white arrow) and proximal (blue arrow) edges of the stent is demonstrated. Delta FFR in-stent (DFFR in-stent) was defined as the difference in the ratio between these two points. LAD left anterior descending coronary artery, Pd distal coronary pressure, Pa aortic pressure, FFR fractional flow reserve; the double arrow is considered to be the starting point and ending point different indicator on the pressure ratio curve)
or a combination of these (see above citations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt, Anderson, Davies, and Suetoshi to incorporate the use 
Regarding claim 8, the combined references of Merritt, Anderson, Davies, and Suetoshi teach all of the limitations of claim 1. Primary reference Merritt further teaches:
and wherein the image shows the position of the first instrument within the vessel at the starting point of the stepped change (figure 11, step 1002, obtaining image data from a vessel; see [0077]-[0079] describe co-registering image data with multiple data files of physiology measurements with the image of the vessel system. This would include the identified point of the Matsuo reference below)
Primary reference Merritt further fails to teach:
wherein the processor being configured to identify the stepped change includes the processor being configured to identify a starting point of the stepped change
However, the analogous art of Matsuo of a motorized pullback fractional flow reserve interventional measurement device (abstract) teaches:
wherein the processor being configured to identify the stepped change includes the processor being configured to identify a starting point of the stepped change (page 101, col 1, paragraph 1 through col 2 paragraph 1; figure 1, “c Motorized pullback pressure tracing in the same LAD demonstrates an abrupt drop of coronary pressure indicating the culprit lesion (white and blue arrows). The pullback curve has two different tangents (white line A and blue line B), forming an inflection point. The physiological lesion is defined as the difference between two inflection points (white and blue arrow). The ratio of Pd to Pa (Pd/Pa) at the distal and proximal inflection points is recorded as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt, Anderson, Davies, and Suetoshi to incorporate the use marking the stepped change points as taught by Matsuo because using the values for the inflection point of the abrupt drop of coronary pressure indicates to the physician the culprit lesion which can be further treated (figure 1, caption).
Regarding claim 9, the combined references of Merritt, Anderson, Davies, and Suetoshi teach all of the limitations of claim 1. Primary reference Merritt further teaches:
wherein the processor being configured to identify the stepped change includes the processor being configured to identify an ending point of the stepped change
However, the analogous art of Matsuo of a motorized pullback fractional flow reserve interventional measurement device (abstract) teaches:
wherein the processor being configured to identify the stepped change includes the processor being configured to identify an ending point of the stepped change (page 101, col 1, paragraph 1 through col 2 paragraph 1; figure 1, “c Motorized pullback pressure tracing in the same LAD demonstrates an abrupt drop of coronary pressure indicating the culprit lesion (white and blue arrows). The pullback curve has two different tangents (white line A and blue line B), forming an inflection point. The physiological lesion is defined as the difference between two inflection points (white and blue arrow). The ratio of Pd to Pa (Pd/Pa) at the distal and proximal inflection points is recorded as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt, Anderson, Davies, and Suetoshi to incorporate the use marking the stepped change points as taught by Matsuo because using the values for the inflection point of the abrupt drop of coronary pressure indicates to the physician the culprit lesion which can be further treated (figure 1, caption).
Regarding claim 10, the combined references of Merritt, Anderson, Davies, Suetoshi and Matsuo teach all of the limitations of claim 9. Primary reference Merritt further teaches:
wherein the processor is further configured to obtain a second image showing the position of the first instrument within vessel at the ending point of the stepped change (figure 11, step 1002, obtaining image data from a vessel; see [0077]-[0079] describe co-registering image data with multiple data files of physiology measurements with the image of the vessel system. This would include the identified point of the Matsuo reference.), and 
to register the second image to the identified ending point of the stepped change (figure 11, step 1002, obtaining image data from a vessel; see [0077]-[0079] describe co-registering image data with multiple data files of physiology measurements with the image of the vessel system).

identifying a general position of an ending point of the stepped change by identifying a change in the pressure ratio values within a third window along the pressure ratio curve that is at or below a third threshold change value
However, the analogous art of Matsuo of a motorized pullback fractional flow reserve interventional measurement device (abstract) teaches:
identifying a general position of an ending point of the stepped change by identifying a change in the pressure ratio values within a third window along the pressure ratio curve that is at or below a third threshold change value (page 101, col 1, paragraph 1 through col 2 paragraph 1; figure 1, “c Motorized pullback pressure tracing in the same LAD demonstrates an abrupt drop of coronary pressure indicating the culprit lesion (white and blue arrows). The pullback curve has two different tangents (white line A and blue line B), forming an inflection point. The physiological lesion is defined as the difference between two inflection points (white and blue arrow). The ratio of Pd to Pa (Pd/Pa) at the distal and proximal inflection points is recorded as the distal and proximal Pd/Pa” The blue arrow is considered to be marking the end point of the stepped change on the pressure ratio curve. The window is considered to be the visible portion of the graph shown in the pullback tracing data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt, Anderson, Davies, and Suetoshi to incorporate the use 
Primary reference Merritt further fails to teach:
identifying an optimized position of the ending point along the curve by identifying a change in the pressure ratio values within a fourth window along the pressure ratio curve that is at or below a fourth threshold change value, wherein the fourth window is smaller than the third window, and the fourth threshold change value is smaller than the third threshold change value
However, the analogous art of Suetoshi of a diagnostic device for determination of bone strength (abstract) teaches:
identifying an optimized position of the point along the curve by identifying a change in the measurement values within a fourth window along the measurement curve that is at or below a fourth threshold change value, wherein the fourth window is smaller than the third window, and the fourth threshold change value is smaller than the third threshold change value ([0111]-[0112], the tracking start points for the analysis of the waveform of figure 10 for the curve and peak analysis would be incorporated with the pressure ratio grave analysis of the combined Merritt, Anderson, and Davies invention to provide a more accurate determination of the sensed value above a threshold value. See [0112], specifically “Once the maximum peak is found, the tracking execution component 39 determines whether or not that peak is reliable. This determination is performed by using the determination index calculated by the determination index calculator 37, exactly as discussed above. If the peak is determined 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt, Anderson, Davies, Suetoshi and Matsuo to incorporate the second smaller window and second threshold determination feature as taught by Suetoshi because the use of a second tracking window provides greater processing accuracy for determining if a measured point corresponds to the desired peak value above a threshold ([0111]; [0112]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Merritt, in view of Anderson, in view of Davies, in further view of Suetoshi as applied to claim 1 above, and further in view of Merritt et al. (U.S. Pub. No. 20160008084) hereinafter Merritt II.

further including the first instrument, and the first instrument comprises a pressure sensing guidewire
However, the analogous art of Merritt II of a vessel pressure measurement system utilizing multiple instruments (abstract) teaches:
further including the first instrument, and the first instrument comprises a pressure sensing guidewire ([0037]; [0039]; [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt, Anderson, Davies, and Suetoshi to incorporate the pressure sensing guidewire feature as taught by Merritt II because a guidewire is sized such that it can be positioned through a stenosis without significantly impacting fluid flow across the stenosis, which would impact the distal pressure reading ([0039]). .
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt, in view of Matsuo, in view of Anderson, in view of Davies, in further view of Suetoshi. 
Regarding claim 17, primary reference Merritt teaches:
A system for evaluating a vessel of a patient (abstract, figure 4, system 150; [0077]; system 150 implements a method of evaluating a vessel system of a patient to identify and classify a lesion; see figure 11, method 1000), the system comprising: 

a processor in communication with the display system (figure 4, computing device 172; [0039]-[0040]), the processor configured to: 
obtain a first series of pressure measurements from a first instrument within the vessel over a time period while the first instrument is moved longitudinally through the vessel from a first position to a second position ([0078], i.e. pressure based diagnostic measurements from a second instrument; see also figure 4, instrument 152 and [0038]; [0046]; and [0080]); 
obtain a second series of pressure measurements from a second instrument positioned within the vessel over the time period while the second instrument remains in a fixed longitudinal position within the vessel ([0078], i.e. pressure based diagnostic measurements from a first instrument; see also figure 4, instrument 175, and [0041]); 
calculate a series of pressure ratio values using the first pressure measurements and the second pressure measurements (figure 9 and [0067], i.e. pressure ratio over time); 
generate a pressure ratio curve for the time period using the series of pressure ratio values (figure 9 and [0068], i.e. illustration of the pressure ratio over time); 
output the pressure ratio curve to the display system (figure 9; see also figure 4, display device 180 as well as [0042], the computing device is communicatively coupled to a display device; [0064]-[0072]); 

register the image to the identified starting point in the pressure ratio curve ([0079], co-registering the physiology measurements with the image data); and 
output the image to the display system (figure 11, step 1010; see [0082] and figures 5-8).
	Primary reference Merritt fails to teach:
identify a starting point and an ending point of a stepped change in the pressure ratio curve using an automatic step detection process
However, the analogous art of Matsuo of a motorized pullback fractional flow reserve interventional measurement device (abstract) teaches:
identify a starting point (page 101, col 1, paragraph 1 through col 2 paragraph 1; figure 1, “c Motorized pullback pressure tracing in the same LAD demonstrates an abrupt drop of coronary pressure indicating the culprit lesion (white and blue arrows). The pullback curve has two different tangents (white line A and blue line B), forming an inflection point. The physiological lesion is defined as the difference between two inflection points (white and blue arrow). The ratio of Pd to Pa (Pd/Pa) at the distal and 
 and an ending point of a stepped change in the pressure ratio curve using an automatic step detection process (page 101, col 1, paragraph 1 through col 2 paragraph 1; figure 1, “c Motorized pullback pressure tracing in the same LAD demonstrates an abrupt drop of coronary pressure indicating the culprit lesion (white and blue arrows). The pullback curve has two different tangents (white line A and blue line B), forming an inflection point. The physiological lesion is defined as the difference between two inflection points (white and blue arrow). The ratio of Pd to Pa (Pd/Pa) at the distal and proximal inflection points is recorded as the distal and proximal Pd/Pa” The blue arrow is considered to be marking the end point of the stepped change on the pressure ratio curve)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt to incorporate the use marking the stepped change points as taught by Matsuo because using the values for the inflection point of the abrupt drop of coronary pressure indicates to the physician the culprit lesion which can be further treated (figure 1, caption).
wherein the starting point of stepped change is identified by identifying a general position of the starting point of the stepped change by identifying a change in the pressure ratio values within a first window along the pressure ratio curve that is at or above a first threshold change value; 

wherein the starting point of stepped change is identified by identifying a general position of the starting point of the stepped change by identifying a change in the pressure ratio values within a first window (figure 6, the part of the waveform 210 appearing on the display is considered to be the first window in which pressure ratio values are measured; [0055], graph 210 and pressure waveform plot 212; [0056]; [0057]; [0058]-[0066], further describe the graph 210 and how it incorporates the pressure ratio measurements into the “first window” as claimed) along the pressure ratio curve that is at or above a first threshold change value ([0055]-[0065], provide an overview of the pressure ratio curve as with the graph 210 of figure 6; [0066], “drastic pressure changes in the vessel” and a “sharp pressure change in the vessel” are considered to be a first threshold change value as it is an automatic determination of the pressure change by the system; [0067]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt and Matsuo to incorporate the use identifying a change in pressure ratio values within a first window as taught by Anderson because the presence of a sharp pressure change may indicate a region of interest in which further diagnostic measurements would provide useful information to a physician. This may further determine whether the pressure change is due to conditions such as lesions or stenosis ([0066]). 
 Primary reference Merritt further fails to teach:

	However, the analogous art of Davies of a device and method of assessing the severity of a blockage in a vessel such as stenosis (abstract) teaches:
wherein the processor is further configured to identifying an optimized position of the starting point by identifying a change in the pressure ratio values within a window (page 20, lines 3-8, describes a localized pressure differential is determine for a temporal widow that may be variable sizes; page 22, line 29 through page 23 line 13, the pressure ratio value shown in figure 10 with graph 310 is determined with specifically on page 23, lines 7-13 the larger bars of pressure ratio values over the distance is the identification of the pressure ratio over a threshold value and thus a starting point of the pressure ratio curve)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt, Matsuo and Anderson to incorporate the optimized position of the starting point as taught by Davies because it enables the determination of the relative position of the at least one measured stenosis in a vessel and enables increased treatment and diagnostic accuracy (page 22, line 29 through page 23, line 13). 
Primary reference Merritt further fails to teach:
wherein the processor is further configured to identifying an optimized position of the starting point by identifying a change in the pressure ratio values within a second window along the pressure ratio curve that is at or above a second threshold change 
However, the analogous art of Suetoshi of a diagnostic device for determination of bone strength (abstract) teaches:
wherein the processor is further configured to identifying an optimized position of the starting point by identifying a change in the measurement values within a second window along the measurement curve that is at or above a second threshold change value, wherein the second window is smaller than the first window, and the second threshold change value is smaller than the first threshold change value ([0111]-[0112], the tracking start points for the analysis of the waveform of figure 10 for the curve and peak analysis would be incorporated with the pressure ratio grave analysis of the combined Merritt, Anderson, and Davies invention to provide a more accurate determination of the sensed value above a threshold value. See [0112], specifically “Once the maximum peak is found, the tracking execution component 39 determines whether or not that peak is reliable. This determination is performed by using the determination index calculated by the determination index calculator 37, exactly as discussed above. If the peak is determined to be reliable, a tracking point is newly set at a timing corresponding to this peak. If the peak is determined to be unreliable, a second window time Tw2 is set that centers on the above-mentioned median timing” and “However, when tracking accuracy is taken into account, it is preferable if the above-mentioned second window time Tw2 is a shorter time interval (such as one pulse frequency or less) than the normal time window Tw1”; that utilized a smaller second window and the threshold value is considered to be the second window as claimed; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt, Matsuo, Anderson, and Davies to incorporate the second smaller window and second threshold determination feature as taught by Suetoshi because the use of a second tracking window provides greater processing accuracy for determining if a measured point corresponds to the desired peak value above a threshold ([0111]; [0112]). 
Regarding claim 18, the combined references of Merritt, Matsuo, Anderson, Davies, and Suetoshi teach all of the limitations of claim 17. Primary reference Merritt further teaches:
wherein the processor is further configured to: 
obtain a second image showing the position of the first instrument within the vessel that corresponds to the identified ending point of the stepped change in the pressure ratio curve (figure 11, step 1002, obtaining image data from a vessel; see [0077]-[0079] describe co-registering image data with multiple data files of physiology measurements with the image of the vessel system. This would include the identified point of the Matuso reference.); 
register the second image to the identified ending point in the pressure ratio curve (figure 11, step 1002, obtaining image data from a vessel; see [0077]-[0079] 
output the second image to the display system (figure 11, step 1010; see [0079]-[0082] and figures 5-8).
Regarding claim 19, the combined references of Merritt, Matsuo, Anderson, Davies, and Suetoshi teach all of the limitations of claim 17. Primary reference Merritt further teaches: 
further including a user interface, and in response to one or more predetermined user commands made through the user interface ([0043]; [0061]-[0064], and figure 9), the processor is configured to: 
output to the display the image showing the position of the first instrument within the vessel that corresponds to the stepped change (figure 7, regions of interest 522 and 524; correspond to possible lesions based on the stepped change [0058]; figure 9; [0072], see also [0070]-[0071]), and 
output to the display a mark on the pressure ratio curve that corresponds to the image (figure 7, regions of interest 522 and 524; correspond to possible lesions based on the stepped change [0058]; figure 9; [0072], see also [0070]-[0071]).
Regarding claim 20, primary reference Merritt teaches:
A method of evaluating a vessel of a patient (abstract, figure 4, system 150; [0077]; system 150 implements a method of evaluating a vessel system of a patient to identify and classify a lesion; see figure 11, method 1000), the method comprising: 
.obtaining a first series of pressure measurements from a first instrument within the vessel over a time period while the first instrument is moved longitudinally through 
obtaining a second series of pressure measurements from a second instrument positioned within the vessel over the time period while the second instrument remains in a fixed longitudinal position within the vessel ([0078], i.e. pressure based diagnostic measurements from a first instrument; see also figure 4, instrument 175, and [0041]); 
calculating a series of pressure ratio values using the first pressure measurements and the second pressure measurements (figure 9 and [0067], i.e. pressure ratio over time); 
generating a pressure ratio curve for the time period using the series of pressure ratio values (figure 9 and [0068], i.e. illustration of the pressure ratio over time); 
displaying the pressure ratio curve (figure 9; see also figure 4, display device 180 as well as [0042], the computing device is communicatively coupled to a display device; [0064]-[0072]); 
identifying a stepped change in the pressure ratio curve using an automatic step detection process (figure 9, region of interest 630, a region of interest is identified by the system and is centered around a sharp pressure change in the vessel; [0072]); 
obtaining an image (figure 11, step 1002, obtaining image data from a vessel; see [0077]) showing the position of the first instrument within the vessel that corresponds to the identified stepped change in the pressure ratio curve ([0079], co-registering the physiology measurements with the image data, identifying a 
registering the image to the identified stepped change in the pressure ratio curve ([0079], co-registering the physiology measurements with the image data); and 
displaying the image (figure 11, step 1010; see [0082] and figures 5-8).
Primary reference Meritt further fails to teach:
Marking a starting point of the stepped change on the pressure ratio curve
Marking an end point of the stepped change on the pressure ratio curve
However, the analogous art of Matsuo of a motorized pullback fractional flow reserve interventional measurement device (abstract) teaches:
Marking a starting point of the stepped change on the pressure ratio curve (page 101, col 1, paragraph 1 through col 2 paragraph 1; figure 1, “c Motorized pullback pressure tracing in the same LAD demonstrates an abrupt drop of coronary pressure indicating the culprit lesion (white and blue arrows). The pullback curve has two different tangents (white line A and blue line B), forming an inflection point. The physiological lesion is defined as the difference between two inflection points (white and blue arrow). The ratio of Pd to Pa (Pd/Pa) at the distal and proximal inflection points is recorded as the distal and proximal Pd/Pa” The white arrow is considered to be marking the starting point of the stepped change on the pressure ratio curve)
Marking an end point of the stepped change on the pressure ratio curve (page 101, col 1, paragraph 1 through col 2 paragraph 1; figure 1, “c Motorized pullback pressure tracing in the same LAD demonstrates an abrupt drop of coronary pressure indicating the culprit lesion (white and blue arrows). The pullback curve has two different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt to incorporate the use marking the stepped change points as taught by Matsuo because using the values for the inflection point of the abrupt drop of coronary pressure indicates to the physician the culprit lesion which can be further treated (figure 1, caption). 
Primary reference Merritt fails to teach:
wherein identifying a stepped change in the pressure ratio curve using an automatic step detection process includes identifying a general position of the starting point of the stepped change by identifying a change in the pressure ratio values within a first window along the pressure ratio curve that is at or above a first threshold change value 
However, the analogous art of Anderson of a device and method for evaluating a risk associated with a condition of a vessel (abstract) teaches:
wherein identifying a stepped change in the pressure ratio curve using an automatic step detection process includes identifying a general position of the starting point of the stepped change by identifying a change in the pressure ratio values within a first window (figure 6, the part of the waveform 210 appearing on the display is considered 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt and Matsuo to incorporate the use identifying a change in pressure ratio values within a first window as taught by Anderson because the presence of a sharp pressure change may indicate a region of interest in which further diagnostic measurements would provide useful information to a physician. This may further determine whether the pressure change is due to conditions such as lesions or stenosis ([0066]). 
Primary reference Merritt further fails to teach:
and identifying an optimized position of the starting point by identifying a change in the pressure ratio values within a window
However, the analogous art of Davies of a device and method of assessing the severity of a blockage in a vessel such as stenosis (abstract) teaches:
and identifying an optimized position of the starting point by identifying a change in the pressure ratio values within a window (page 20, lines 3-8, describes a localized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt, Matsuo and Anderson to incorporate the optimized position of the starting point as taught by Davies because it enables the determination of the relative position of the at least one measured stenosis in a vessel and enables increased treatment and diagnostic accuracy (page 22, line 29 through page 23, line 13). 
Primary reference Merritt further fails to teach:
and identifying an optimized position of the starting point by identifying a change in the pressure ratio values within a second window along the pressure ratio curve that is at or above a second threshold change value, wherein the second window is smaller than the first window, and the second threshold change value is smaller than the first threshold change value;
However, the analogous art of Suetoshi of a diagnostic device for determination of bone strength (abstract) teaches:
and identifying an optimized position of the starting point by identifying a change in the measurement values within a second window along the measurement curve that is at or above a second threshold change value, wherein the second window is smaller 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt, Matsuo, Anderson, and Davies to incorporate the second . 

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on pages 8-9 of the remarks, the applicant argues that with respect to the Suetoshi reference one of ordinary skill would not combine the window selection feature used in bone strength measurements with the evaluation of vessels and pressure ratio values in the claimed invention. In response to applicant's argument that Suetoshi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case the combined references of Merritt, Anderson, and Davies teach to a vessel evaluation system for obtaining pressure measurements, generating a pressure ratio curve, and then performing further stepped change analysis on the waveform to determine specific positions within the pressure ratio value curve. The Suetoshi reference is considered to teach toward solving the same problem of graph/curve analysis by using windows to automatically select ranges of points corresponding to thresholds and peaks. By 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.A.F./Examiner, Art Unit 3793      

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791